352 F.2d 514
Lois CHAFFEE, Appellant,v.Paul B. JOHNSON, Jr., etc., et al., Appellees.
No. 21638.
United States Court of Appeals Fifth Circuit.
Nov. 12, 1965.

R. Jess Brown, Jackson, Miss., Paul O'Dwyer, Carl Rachlin, New York City, for appellant.
Will S. Wells, Asst. Atty. Gen., of Mississippi, E. W. Stennett, Thomas H. Watkins, Joe T. Patterson, Atty. Gen., Jackson, Miss., for appellees.
Before MARIS,(*) RIVES and BELL, Circuit Judges.
PER CURIAM.


1
This is an appeal by the plaintiff from the denial by the district court of her motion for an interlocutory injunction pending the hearing and determination of her complaint charging the defendants with a conspiracy to prosecute her in the State courts for an alleged felony of which she asserts she is not guilty, for the purpose of discouraging her and others from engaging in civil rights activities.


2
We agree with the district court that the evidence offered at the hearing on plaintiff's motion for a preliminary injunction failed to substantiate her charges against the defendants and that she wholly failed to make a showing at that hearing which would entitle her to the interlocutory injunction which she sought.  Since the order appealed from must be affirmed on this ground we do not reach the other issues which the appellant seeks to raise in this court.


3
Affirmed.


4
---------------



* Of the Third Circuit, sitting by designation.